Citation Nr: 0025207	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependent's Education Assistance pursuant 
to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from October 1948 to June 
1952, July 1952 to September 1957 and from September 1957 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 1998, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  



FINDINGS OF FACT

1. The veteran died on July [redacted], 1997.  The death certificate 
reflects that the cause of the veteran's death was cardiac 
failure due to status post repair of perforated ulcer due 
to lung cancer.

2. During his lifetime, the veteran was service-connected for 
residuals of a shell fragment wound to the right knee and 
scar, residuals of a shell fragment wound near the first 
metatarsal, right foot.  The combined disability 
evaluation was 10 percent.

3. There is no competent evidence of record to relate the 
presence of the lung cancer to the veteran's period of 
active duty, exposure to Agent Orange or to any service-
connected disability.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded and eligibility for 
Dependent's Educational Assistance is not established.  38 
U.S.C.A. Chapter 35, § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

At the time of his death, the veteran was service-connected 
for residuals of a shell fragment wound to the right knee and 
scar, residuals of a shell fragment wound near the first 
metatarsal, right foot.  The combined disability evaluation 
at the time of his death was 10 percent.  The veteran died on 
July [redacted], 1997.  The death certificate lists the cause of 
death as cardiac failure due to status post repair of 
perforated ulcer due to lung cancer.  The appellant, the 
surviving spouse of the veteran, has claimed that the 
veteran's cancer was the result of his exposure to herbicides 
while he served in Vietnam.

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and has a disease listed in § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  The term "soft- tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  Furthermore, pursuant 
to 38 C.F.R. § 3.307(a)(6), where respiratory cancers become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.

The Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, in this case, the determinative issue presented 
by the claim is whether the veteran's lung cancer was 
etiologically related to his exposure to herbicides or any 
other incident of his service in Vietnam.  Where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issue presented by this case because it 
involves questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

A review of the evidence of record reflects no competent 
medical opinion or other evidence which shows that the 
veteran's lung cancer was etiologically related to either 
herbicide exposure or any other incident of the appellant's 
period of active duty.  The Board notes that the veteran left 
Vietnam on June 17th, 1966, his lung cancer was first 
diagnosed in November 1996, which is more than 30 years after 
his last presumed exposure to Agent Orange.  Accordingly, the 
presumptive provisions under 3.307 and 3.309 are not for 
application in this case.

While the appellant has indicated that it is her belief that 
the veteran's cancer was the result of his exposure to 
herbicides, the Board notes that through these statements 
alone, she cannot meet the burden imposed by section 5107(a) 
merely by presenting lay beliefs as to the veteran's current 
diagnoses and their relationship to service because his 
diagnoses and their relationship to any time period, other 
disability or incident of service are medical conclusions and 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Tirpak, 2 Vet.App. 609, 611 (1992).

In view of the lack of competent medical evidence to relate 
the veteran's lung cancer to his exposure to herbicides or 
any other incident of his period of active duty, the Board 
finds that the appellant's claim to service connection for 
the cause of the veteran's death either on a direct 
incurrence basis or based upon herbicide exposure is not well 
grounded.  The Board has thoroughly reviewed the claims file, 
but finds no evidence of a plausible claim for service 
connection for the cause of the veteran's death.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).

In view of the above and the fact that a permanent and total 
disability was not in existence at the time of the veteran's 
death, eligibility to Dependent's Educational Assistance is 
not established.  See 38 U.S.C.A. Chapter 35.




	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

